           Case 1:18-vv-01348-UNJ Document 39 Filed 01/31/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1348V
                                         UNPUBLISHED


    AUDREY GREEN,                                             Chief Special Master Corcoran

                         Petitioner,                          Filed: December 31, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

      On September 4, 2018, Audrey Green filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she received an influenza (“flu”) vaccine on
October 2, 2015, and that she subsequently suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA). Petition at Preamble. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On December 30, 2019, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent states that “[i]t is respondent’s position that

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-01348-UNJ Document 39 Filed 01/31/20 Page 2 of 2



petitioner has satisfied the criteria set forth in the Vaccine Injury Table for SIRVA.” Id. at
3-4. Respondent further agrees that no other causes for Petitioner’s shoulder injury
were identified, “and the medical records outlined above demonstrate that she suffered
the residual effects of her condition for more than six months. Therefore, based on the
record as it now stands, petitioner has satisfied all legal prerequisites for compensation
under the Vaccine Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
